Citation Nr: 0707973	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-23 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has bee received to reopen 
a claim of entitlement to service connection for 
hypertension, including as secondary to diabetes mellitus 
type II.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to August 1970.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2005 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that declined to reopen a 
claim for hypertension, including as secondary to diabetes 
mellitus type II.  

In an August 2006 statement, the veteran raised a new claim 
seeking service connection for a back disorder.  This matter 
is not before the Board and is referred to the RO for further 
action.  


FINDINGS OF FACT

1.  An unappealed April 2002 rating decision denied service 
connection for hypertension based on findings that the 
disability was not shown to be related to the veteran's 
service-connected diabetes, nor was there any evidence of 
this disability during military service.

2.  Evidence received since the April 2002 rating decision 
does not include any evidence that tends to relate the 
veteran's hypertension to service or to his service-connected 
diabetes, and it does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim seeking to establish service connection for 
hypertension may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A March 2004 letter (prior to the decision on appeal) advised 
the veteran that he needed to submit new and material 
evidence to reopen the claim; of his and VA' s 
responsibilities in the development of the claim; and of what 
type of evidence that was needed to substantiate the 
underlying claim of service connection.  While the May 2004 
letter did not advise the veteran verbatim to submit 
everything he had pertinent to his claim, it explained the 
type of evidence necessary to substantiate his claim and 
asked him to submit any such evidence.  This was equivalent 
to advising him to submit everything in his possession 
pertinent to the claim.  The January 2005 rating decision and 
the March 2005 statement of the case (SOC) provided the text 
of applicable regulations and also explained what type of 
evidence would be new and material (including evidence that 
showed a relationship to his service or between hypertension 
and his service-connected diabetes mellitus).  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The rating decision and 
SOC also addressed what the evidence showed and why the claim 
was denied.  

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  
Proper notice was provided by the RO prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  

While the veteran was not provided notice regarding ratings 
or effective dates (see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)), he is not prejudiced by lack of such 
notice, as it becomes critical only with a grant of service 
connection. As he has received all critical notice regarding 
the matters addressed on the merits, and has had ample 
opportunity to respond/supplement the record after notice was 
given, and as the case was thereafter adjudicated, he is not 
prejudiced by any technical notice timing or content defect 
that may have occurred along the way

Regarding the duty to assist, the veteran's relevant records 
have been secured.  He has not identified any pertinent 
evidence that remains outstanding.  Significantly, in a claim 
to reopen a claim seeking service connection, the duty to 
assist by arranging for a VA examination or securing an 
advisory medical opinion does not attach unless the claim has 
been reopened.  VA's duty to assist is also met.

II.  Factual Background

Evidence of Record in April 2002

1999 to 2001 treatment records from Promedicus Health Group 
showed treatment for noninsulin dependent diabetes mellitus 
and hypertension.  A September 1999 record included a 
diagnosis of hypertension, but noted that the veteran's blood 
pressure was normal and he was off all medications.  He was 
newly diagnosed with diabetes at this time.  Diet, weight 
loss, and exercise were recommended.  An April 2000 record 
showed that his blood sugar was stable and that he would 
continue taking Glucophage 1000 (twice daily) along with 
blood sugar checks and diet.  His blood pressure was noted to 
be borderline high and a second reading was slightly 
improved.  The veteran was told that if he continued at his 
current weight (287 lbs) and eating habits that more than 
likely he would need to be on antihypertensive medication.  A 
September 2000 record showed that he continued with 
Glucophage 1000 and was started on Accupril for his 
hypertension.  A February 2001 record indicated that his 
blood sugar levels have been well controlled.  His blood 
pressure was elevated so his Accupril was increased form 20 
mg to 40 mg.  He was advised to watch the salt in his diet 
and weight loss was strongly encouraged.  

A November 2001 VA examination reported the veteran's weight 
at 300 lbs.  The impression included diabetes mellitus, type 
II and arterial hypertension.  The examiner opined that the 
hypertension was not secondary to the veteran's type II 
diabetes mellitus.  

Evidence Received since April 2002

November 2001 to October 2003 records from Buffalo VA Medical 
Center (VAMC) and February 2004 to January 2005 records from 
Houston VAMC showed treatment for diabetes mellitus.  

1999 to 2002 treatment records from Promedicus Health Group 
were mostly duplicative.  An April 2002 record showed that 
the veteran had been poorly compliant with his diabetic diet.  
A 1500 to 1800 caloric ADA diet was strongly emphasized.  He 
needed to reduce his overall carbohydrate consumption.  The 
signs, symptoms, and appropriate management of hypoglycemia 
were reviewed.  His blood pressure was well controlled.  He 
continued with Accupril 40 mg and hydrochlorothiazide 25 mg.  
A low sodium diet and weight loss were emphasized.  

III.  Criteria 

The April 2002 rating decision declining to reopen a claim of 
service connection for a hypertension was not appealed, and 
is final based on evidence then of record.  38 U.S.C.A. 
§ 7105.  Under 38 U.S.C.A. § 5108, VA must reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in 
February 2004), and the new definition applies.  The revised 
definition requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material," and defines material 
evidence as evidence, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for the Federal Circuit 
has held that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

Service connection will be granted for a disability if it is 
shown that the veteran suffered from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§  3.303.  If a cardiovascular disease or hypertension is 
manifested to a compensable degree within the first 
postservice year, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  The Court has held that a claimant is also entitled 
to service connection on a secondary basis when it is shown 
that a service-connected disability aggravates a nonservice-
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

IV.  Analysis

Service connection for hypertension was previously denied 
essentially on the basis that such disease was not shown to 
be related to service or to service-connected diabetes 
mellitus.  Accordingly, for evidence received since April 
2002 to be new and material in the instant case, it would 
have to be competent evidence not previously of record that 
tends to relate the veteran's hypertension to service or to 
his service-connected diabetes mellitus (the unestablished 
fact necessary to substantiate the claim).  

The additional evidence received since April 2002 is new, in 
the sense that it was not previously associated with the 
record.  However, it is not material.  Treatment records 
received reflect that the veteran was seen for hypertension 
in 1999 (almost 30 years after service).  That the veteran 
had a cardiovascular disorder many years after service is not 
in dispute; that fact was previously established, and the 
information is cumulative.  The medical evidence received 
since the April 2002 rating decision did not indicate that 
the veteran's hypertension was related to his service or to 
his service-connected diabetes mellitus.  

The veteran's lay opinion that his hypertension was caused by 
or aggravated by his service-connected diabetes mellitus is 
not competent evidence in the matter of medical etiology, and 
therefore cannot be deemed "material" for the purpose of 
reopening the claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

No additional evidence received since the April 2002 rating 
decision is competent evidence tending to relate the 
veteran's hypertension to his service or his service-
connected diabetes.  Thus, the additional evidence received 
since 2002 does not relate to an unestablished fact necessary 
to substantiate the claim, does not raise a reasonable 
possibility of substantiating the claim, and is not new and 
material.  Hence, the claim may not be reopened.





 




ORDER

The appeal to reopen a claim seeking service connection for 
hypertension, including as secondary to diabetes mellitus 
type II is denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


